UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-2188


L. RUTHER,

                Plaintiff - Appellant,

          v.

CECELIA CONTRERAS; MARK SIMMONS,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:09-cv-00495-RLW)


Submitted:   June 1, 2010                     Decided:   June 4, 2010


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


L. Ruther, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               L.   Ruther    appeals       the   district      court’s   order

dismissing his civil complaint under 28 U.S.C. § 1915(e)(2)(B)

(2006).        We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district       court.    Ruther   v.    Contreras,   No.     3:09-cv-00495-RLW

(E.D.    Va.    Sept.   25,   2009).    We    dispense   with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                        AFFIRMED




                                        2